Citation Nr: 1456623	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  10-06 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to initial increased rating for scars on the left foot, currently rated as 10 percent disabling.     

2.  Entitlement to an increased rating for patella tendonitis of the right knee, currently rated as 10 percent disabling.     

3.  Entitlement to an increased rating for patella tendonitis of the left knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1991 to May 2003.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal of November 2008, January 2009, and August 2010 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2012, while sitting at the RO, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims folder.  

The claims for increased ratings for the service-connected bilateral knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The service-connected left foot scars are painful, measure 8 centimeters in length and 2 centimeters at their widest points, are superficial, nonadherent and well healed, but are not unstable or productive of a separately ratable loss of function.



CONCLUSION OF LAW

The criteria for the assignment of an initial disability rating in excess of 10 percent for the service-connected left ankle scar have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118 including Diagnostic Code 7804 (2008 and 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of her claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

This appeal arises from disagreement with an initial evaluation following the grant of service connection. Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105. Goodwin v. Peake, 22 Vet. App. 128 (2008). Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements. Id.   There has been no allegation of prejudice with regard to the notice, hence further VCAA notice is not required with regard to the initial rating appeal. 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in February 2008. This letter advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence. This letter provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), VA treatment records, and reports of VA compensation examinations in May 2008 and February 2014.  The examinations were satisfactory to ensure appellate review because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and appropriate diagnostic tests.

This case was remanded in July 2013 to afford the Veteran a new VA scars examination.  The Veteran was afforded this examination in February 2014.  Therefore, there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran had a VA Board Hearing in May 2012 before the undersigned Veterans Law Judge (VLJ).  During the hearing, the VLJ engaged in an appropriate discussion with the Veteran on the issues presently decided.  The Veteran did not raise any new issues pertaining to this claim during the course of the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id at 496-97.  The Veteran has not alleged that there were any deficiencies in the conducting of that hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2014). 

Scars

The Veteran's scars are currently evaluated as 10 percent disabling under Diagnostic Code 7804, unstable or painful scars.  38 C.F.R. § 4.118 (2014). 

The Veteran filed his claim in October 2007.  During the pendency of this appeal, regulatory changes amended the VA Schedule for Rating Disabilities.  The amendment was effective October 23, 2008.  See 73 Fed. Reg. 54,710 -12 (Sept. 23, 2008). 

Therefore, the Board will evaluate the Veteran's claim under both the old criteria in the VA Schedule for Rating Disabilities and the current regulations.  However, the VA's Office of General Counsel determined in an opinion that the amended rating criteria, if favorable to the claim, can be applied only for periods from and after the effective date of the regulatory change. 

The Board can apply only the prior regulation to rate the Veteran's disability for periods preceding the effective date of the regulatory change.  See VAOGCPREC 3-00 (Apr. 10, 2000). 

Pursuant to 38 C.F.R. § 4.118 as in effect on October 23, 2008, Diagnostic Code 7804 provided a 10 percent rating for superficial scars that are painful on examination. 

Note (1) to Diagnostic Code 7804 provided that a superficial scar is one not associated with underlying soft tissue damage. 

Note (2) provided that a 10 percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating. 38 C.F.R. § 4.118.  Diagnostic Code 7804 also directed the rater to see 38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118 (2008).

Under the criteria of current Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  A 20 percent rating requires three or four scars that are unstable or painful.  A 30 percent rating requires five or more scars that are unstable or painful. 

An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars. 

Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118 (2014).

The only way by which the Veteran's scars may meet the criteria for an increased evaluation is by applying the current version of the regulations.  The older version of Diagnostic Code 7804 does not provide for an evaluation higher than 10 percent.  The Veteran's disability does not meet the criteria for a higher evaluation because he does not have three or four painful or unstable scars of the left ankle. 

The April 2008 examiner documented three scars on the Veteran's left foot, while the February 2014 examiner documented one.  Because of the discrepancy, the Board has afforded the Veteran the benefit of the doubt, and it will use three scars to rate the disability.  

The May 2008 rating decision - using the pre-October 23, 2008 rating criteria - assigned the maximum 10 percent rating.  However, under the post-October 23, 2008 rating criteria, the three scars should be rated as 20 percent disabling.  Nothing in either the April 2008 or February 2014 examiner's reports suggests that the scars are unstable or that the scar dimensions required to apply Diagnostic Codes 7800, 7801, 7802, or 7805 are met.  

Although the VA examiners disagreed on the number of scars, it does not impact the Veteran's compensation vis-à-vis his representative's contention that he has four painful scars.  The Board has assigned a 20 percent rating under the post-October 23, 2008 rating criteria, and the Veteran would not be entitled to a 30 percent rating unless he has five or more painful scars.  As he does not meet the minimum five scar-threshold, the evidence supports a 20 percent rating. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. 

Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. 

If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The manifestations of the Veteran's scar are contemplated by the schedular criteria set forth in Diagnostic Code 7804; no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule. 

There is no indication that the average industrial impairment from his painful scar would be in excess of that contemplated by the assigned rating. 

Accordingly, the Board determines that referral of this case for extraschedular consideration is not in order.


ORDER

A 20 percent rating for scars on the left foot is granted, effective October 23, 2008.


REMAND

The December 2010 Statement of the Case cites a November 2010 VA examination among the evidence used to rate the Veteran's bilateral knee disability.  This examination is not contained in the Veteran's Veterans Benefits Management System (VBMS) file - the examination referred to by the AMC is a psychiatric, and not an orthopedic examination. The orthopedic examination dated in November 2010 must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain the November 2010 VA examination report cited in the December 2010 Statement of the Case and upload it into the Veteran's VBMS claims folder, expressly identifying it as "November 2010 VA examination report."

2. The RO/AMC must then readjudicate the Veteran's increased rating claim.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) that readjudicates his claim.  The SSOC must set forth that the additional evidence has been considered and identify the relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


